United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 1, 2017            Decided December 19, 2017

                         No. 17-5132

     FRIENDS OF THE CAPITAL CRESCENT TRAIL, ET AL.,
             APPELLEES/CROSS-APPELLANTS

                              v.

         FEDERAL TRANSIT ADMINISTRATION, ET AL.,
              APPELLANTS/CROSS-APPELLEES

                 STATE OF MARYLAND,
         INTERVENOR-APPELLANT/CROSS-APPELLEE


        Consolidated with 17-5161, 17-5174, 17-5175


        Appeals from the United States District Court
                for the District of Columbia
                    (No. 1:14-cv-01471)


    Kevin W. McArdle, Attorney, U.S. Department of Justice,
argued the cause for appellants/cross-appellees Federal Transit
Administration, et al. With him on the briefs were Jeffrey H.
Wood, Acting Assistant Attorney General, Eric Grant, Deputy
Assistant Attorney General, Matthew Littleton and Erika
Kranz, Attorneys, Paul M. Geier, Assistant General Counsel,
                              2
U.S. Department of Transportation, and Charles E. Enloe and
Joy K. Park, Attorneys.

    Nick Goldstein, James M. Auslander, and Gus B. Bauman
were on the brief for amicus curiae American Road &
Transportation Builders Association in support of
appellants/cross-appellees.

     Albert M. Ferlo argued the cause for intervenor-
appellant/cross-appellee State of Maryland. With him on the
briefs were Eric D. Miller, William G. Malley, Brian E. Frosh,
Attorney General, Office of the Attorney General for the State
of Maryland, and Julie T. Sweeney, Assistant Attorney General.
Linda DeVuono, Assistant Attorney General, entered an
appearance.

     Jared M. McCarthy and Milton E. McIver were on the brief
for amicus curiae Prince George’s County, Maryland.

   John P. Markovs was on the brief for amicus curiae
Montgomery County, Maryland.

     Eric R. Glitzenstein argued the cause for appellees/cross-
appellants Friends of the Capital Crescent Trail, et al. With
him on the briefs was David W. Brown. William S. Eubanks,
II, entered an appearance.

    Before: GARLAND, Chief Judge, and ROGERS and
SRINIVASAN, Circuit Judges.

    Opinion for the court filed by Circuit Judge ROGERS.

    ROGERS, Circuit Judge: This case concerns multiple
challenges under the National Environmental Policy Act to
Maryland’s proposed “Purple Line” light rail project. Two
                                3
orders of the district court are principally at issue. In the first
order, the district court directed the Federal Transit
Administration (“FTA”) to prepare a supplemental
Environmental Impact Statement (“SEIS”) to analyze the
effects of Metrorail’s recent safety and ridership problems on
the Purple Line’s environmental impact and purpose; it also
vacated FTA’s Record of Decision pending completion of the
SEIS. In the second order, the district court rejected other
challenges to FTA’s final Environmental Impact Statement
(“FEIS”). For the following reasons, we reverse the order
directing the preparation of a SEIS and vacating the Record of
Decision, and we affirm the order rejecting the three challenges
to the FEIS presented on appeal.



     For over two decades, beginning as early as 1990, the
Maryland Transit Administration (“Maryland”) has developed
plans to construct the “Purple Line” — a 16-mile public transit
project that would connect communities in Maryland’s
Montgomery and Prince George’s counties with each other and
with other regional transit systems, including the Washington
Metropolitan Area Transit Authority’s Metrorail system. In
2003, Maryland applied for funding under the “New Starts”
program administered by FTA, see 49 U.S.C. § 5309(b)(1); 49
C.F.R. pt. 611, to defray part of the Purple Line’s construction
costs. Notice of Intent to Prepare an EIS, 68 Fed. Reg. 52,452,
52,454 (Sept. 3, 2003). Designed to “foster the development
and revitalization of public transportation systems,” 49 U.S.C.
§ 5301(a), the “New Starts” program proceeds in three phases.
First, FTA and the applicant together conduct an environmental
review, including an analysis under the National
Environmental Policy Act (“NEPA”), and develop and
compare project alternatives. Id. § 5309(d)(1); 23 C.F.R.
§ 771.109(c)(2). This review culminates in a Record of
                               4
Decision (“ROD”) in which FTA identifies the alternative
chosen and demonstrates the project’s compliance with NEPA.
See id. § 5309(d)(2)(A). In the next two phases, FTA evaluates
the project’s compliance with other statutory and regulatory
criteria not relevant here, finalizes the project’s engineering
and design, and addresses the project’s financial aspects,
ultimately deciding whether or not to enter into a grant
agreement with the applicant that commits federal funding to
the project. Id. § 5309(k).


     NEPA, 42 U.S.C. § 4321 et seq., imposes a set of
procedural requirements on federal agencies to “ensure[] that
the[y] will not act on incomplete information, only to regret
[their] decision after it is too late to correct.” Marsh v. Or.
Nat. Res. Council, 490 U.S. 360, 371 (1989). It also requires
“broad dissemination of information . . . [to] permit[] the
public and other government agencies to react to the effects of
a proposed action at a meaningful time.” Id. Thus, planned
actions that would have an impact on the physical environment
will be “fully informed and well-considered.”                Del.
Riverkeeper Network v. FERC, 753 F.3d 1304, 1309–10 (D.C.
Cir. 2014) (quotation marks and citation omitted). Among
other things, NEPA requires federal agencies proposing to
undertake “major Federal actions significantly affecting the
quality of the human environment” to prepare an
environmental impact statement (“EIS”) that compares in
detail the foreseeable environmental effects of project
alternatives. 42 U.S.C. § 4332(C); see also Metro. Edison Co.
v. People Against Nuclear Energy, 460 U.S. 766, 772 (1983).
This requires an agency to “take a hard look at environmental
consequences” of its proposed action, Robertson v. Methow
Valley Citizens Council, 490 U.S. 332, 350 (1989) (quotation
marks and citation omitted), thus ensuring that it will “consider
every significant aspect of the environmental impact of a
                                5
proposed action” and “inform the public” of its analysis and
conclusion. Balt. Gas & Elec. Co v. NRDC, Inc., 462 U.S. 87,
97 (1983). Completion of the EIS, however, does not always
mark the end of the NEPA process. If “new information” arises
that presents “a seriously different picture of the environmental
landscape,” then the agency must prepare a supplemental EIS
(“SEIS”). City of Olmsted Falls v. FAA, 292 F.3d 261, 274
(D.C. Cir. 2002) (citation omitted).

     Between 2003 and 2008, FTA and Maryland jointly
prepared a draft EIS (“DEIS”). See 23 U.S.C. § 139(c)(3); 23
C.F.R. §§ 771.109(c)(2), 771.111(a). The DEIS, which was
released for public comment in October 2008, discussed eight
project design alternatives for the Purple Line. Six were
“build” alternatives, contemplating new construction of a light
rail or bus rapid transit system at varying investment levels.
The seventh was a “transportation systems management”
alternative in which there is no new construction but various
improvements are made to existing systems. The eighth was
the “no-build” alternative, in which no action is taken. See 40
C.F.R. § 1502.14(d). The DEIS compared these alternatives on
various grounds, including environmental impact, stating that
because “the alternatives generally follow existing roadways
and railroad rights-of-way . . . , the environmental and
community impacts are relatively minor in type and degree for
projects of this nature.” DEIS, ch. 6, at 6 (Oct. 2008). The
DEIS therefore concluded that “[b]ecause all the alternatives
would have similar alignment characteristics, [their] impacts
on parks, wetlands, historic properties, business properties, and
other environmentally sensitive sites would be similar . . . , and
are thus unlikely to be a differentiating factor among the[m].”
Id.

    After the close of the comment period, Maryland publicly
identified in August 2009 a modified version of the medium-
                                6
investment light rail option as its “locally preferred alternative”
for the Purple Line. See 49 U.S.C. § 5309(d)(2)(A)(i).
Although acknowledging that the bus rapid transit option
would be more cost-effective than light rail, Maryland
identified offsetting benefits underlying its choice of light rail:
greater expected ridership (and ability to expand capacity to
meet future demand), greater opportunities for local economic
development, faster travel times, and (importantly) local
government support.          Purple Line Locally Preferred
Alternative, at 4 (Aug. 2009).

    Upon further study by Maryland and FTA, and public
involvement, FTA issued the Purple Line’s final EIS (“FEIS”)
in August 2013. The FEIS sets forth the project’s three
purposes:

        (1) Provide faster, more direct, and more reliable east–
            west transit service connecting the major activity
            centers in [Montgomery and Prince George’s
            counties, including] Bethesda, Silver Spring,
            Takoma/Langley Park, College Park, and New
            Carrollton,
        (2) Provide better connections to Metrorail services
            located in the corridor, and
        (3) Improve connectivity to the communities in the
            corridor located between the Metrorail lines.

FEIS, ch. 1, at 1 (Aug. 28, 2013). With reference to these
purposes, the FEIS compares in detail Maryland’s preferred
light rail alternative and the “no-build” alternative. It includes
chapters on adverse environmental effects resulting from
construction and operation, indirect effects, impacts on nearby
historic properties, mitigation and minimization measures,
FTA’s responses to public comments, and technical reports on
noise impacts, travel forecasts, and other issues. In addition,
                                7
the FEIS compares the alternatives’ transportation-related
effects, including future ridership forecasts and impacts on
low-income and minority communities. It also incorporates by
reference the earlier analysis of alternatives contained in the
DEIS. Id. ch. 2, at 1. In total, including technical reports, the
FEIS is over eight hundred pages.

     Based on the FEIS, DEIS, and other supporting technical
and design documents, FTA issued the Purple Line’s Record of
Decision (“ROD”) in March 2014. 79 Fed. Reg. 18,113 (Mar.
31, 2014). It certified the project’s compliance with NEPA, see
49 U.S.C. § 5309(d)(1)(A)(i)(II), thereby advancing it to the
next “New Starts” phase, in which engineering and design
elements are finalized. See 49 U.S.C. § 5309(d)(2).


     In August 2014, Friends of the Capital Crescent Trail and
two individual environmentalists (collectively, “the Friends”)
filed suit against FTA in the federal district court here, alleging
that in developing the FEIS, FTA had violated NEPA and other
environmental statutes. The State of Maryland intervened in
support of FTA. In October 2015, while the lawsuit was
pending, the Friends wrote to FTA about purported new
information on Metrorail’s safety and ridership problems.
Their letter stated that a “series of incidents,” including the
death of a passenger in January 2015, “have raised questions
about [Metrorail] passenger safety.” Friends Letter to FTA, at
2–3 (Oct. 9, 2015) (“Friends 2015 Letter”). It also described
the decline in Metrorail ridership since 2009 “due to
interruptions, delays, accidents[,] and the adoption of other
means and patterns of travel.” Id. at 3. Because the Purple
Line “is inextricably linked to and dependent upon” Metrorail,
the Friends concluded that the problems experienced by
Metrorail undermined the ridership projections in the FEIS
and, therefore, necessitated preparation of a SEIS. Id. at 3.
                               8
Attached to the Friends’ letter were three declarations
questioning the assumptions and methodology underlying the
ridership projections in the FEIS. Id. at 5. Maryland’s
response was that because the Purple Line and Metrorail are
separate legal entities, “the financial or other issues currently
being experienced by [Metrorail] do not involve the Purple
Line, and they have no relationship to the environmental
impacts of the Purple Line.” Maryland Letter to FTA, at 3
(Dec. 7, 2015) (“Md. 2015 Letter”). Maryland characterized
the declarations as simply “late-filed comment[s] on the
analysis in the [F]EIS,” not new information warranting
preparation of a SEIS. Id. at 9–10. FTA agreed and declined
to prepare a SEIS to address the ridership issue. FTA Letter to
Maryland, at 4 (Jan. 7, 2016) (“FTA 2016 Letter”). The
Friends then filed an additional complaint under the
Administrative Procedure Act (“APA”), 5 U.S.C. § 706,
alleging the refusal to prepare a SEIS was arbitrary. Cross-
motions for summary judgment were filed.

     The district court granted partial summary judgment to the
Friends. Friends of the Capital Crescent Trail v. FTA, 200 F.
Supp. 3d 248 (D.D.C. Aug. 3, 2016). It concluded that
Metrorail’s ridership decline and safety problems “directly
undermined the [ridership] rationale” upon which the Purple
Line was justified, and that because the FEIS had estimated
approximately a quarter of expected Purple Line riders would
transfer to or from Metrorail, a potentially large change to that
forecast requires reevaluation of the Purple Line project
alternatives. Id. at 252–53. The district court ordered FTA to
prepare a SEIS addressing the ridership issue and vacated the
ROD pending its completion. Id. at 254. Subsequently, in
responding to FTA’s motion for reconsideration, the district
court permitted FTA to examine on remand the “significance
of [Metrorail’s] ridership and safety issues [on the Purple Line]
and determine what level of additional environmental analysis
                               9
is required.” Friends of the Capital Crescent Trail v. FTA, 218
F. Supp. 3d 53, 58 (D.D.C. Nov. 22, 2016).

     In December 2016, FTA filed a memorandum with the
district court based on Maryland’s evaluation of five
hypothetical scenarios in which Metrorail ridership declines in
varying degrees to the year 2040.              FTA Scenarios
Memorandum (Dec. 13, 2016) (“FTA Scenarios Report”); see
Maryland Metrorail Ridership Assessment (Nov. 3, 2016)
(“Md. Ridership Assessment”). In the most extreme scenario,
Metrorail ceases to function, resulting in zero transfers to and
from the Purple Line. FTA Scenarios Report, at 4. FTA
determined that under any of the five scenarios light rail would
meet the Purple Line’s purposes as well as or better than any
other option. Id. at 6–7. In addition, FTA emphasized, no
matter the level of Metrorail’s ridership, the Purple Line’s
environmental impact during construction and operation would
not worsen. Id. at 4. Therefore, FTA again concluded that
preparation of a SEIS was not required. Id. at 7.

     The district court disagreed. Friends of the Capital
Crescent Trail v. FTA, 253 F. Supp. 3d 296 (D.D.C. May 22,
2017). First, because FTA did not ascertain which of the five
Metrorail ridership scenarios was most likely to occur, it found
that FTA had no basis to conclude that the Purple Line would
fulfill the stated purposes in all scenarios. Id. at 301. Second,
it found that FTA failed to respond specifically and
meaningfully to the criticisms raised by the Friends’ declarants.
Id. at 301–02. The district court therefore ordered the
preparation of a SEIS. Id. at 303. Its vacatur of the ROD
pending completion of the SEIS remained intact. FTA and
Maryland appeal.
                                10



     NEPA itself does not state when a SEIS must be prepared,
but the regulations promulgated by the Council on
Environmental Quality (“CEQ”) do. As explained by the
Supreme Court, “[t]he CEQ regulations, which . . . are entitled
to substantial deference, impose a duty on all federal agencies
to prepare supplements to either draft or final EIS’s if there ‘are
significant new circumstances or information relevant to
environmental concerns and bearing on the proposed action or
its impacts.’” Marsh, 490 U.S. at 372 (quoting 40 C.F.R.
§ 1502.9(c)); see Union Neighbors United, Inc. v. Jewell, 831
F.3d 564, 569 n.1 (D.C. Cir. 2016). Similarly, FTA’s own
NEPA regulations, supplementing those of CEQ, require, as
relevant, preparation of a SEIS where “[n]ew information or
circumstances relevant to environmental concerns and bearing
on the proposed action or its impacts would result in significant
environmental impacts not evaluated in the [F]EIS.” 23 C.F.R.
§ 771.130(a)(2); see id. § 771.101. Consistent with a “rule of
reason,” an agency need not supplement an EIS every time new
information comes to light after the EIS is finalized; rather, the
need for supplementation “turns on the value of the new
information to the still pending decisionmaking process.”
Marsh, 490 U.S. at 374.

     Our review of the district court’s grant of summary
judgment is de novo. Defenders of Wildlife v. Zinke, 849 F.3d
1077, 1082 (D.C. Cir. 2017) (citation omitted). Review of
FTA’s decision not to prepare a SEIS is “searching and
careful,” but “narrow.” Marsh, 490 U.S. at 375–76; 5 U.S.C.
§ 706(2)(A). Because this is a challenge to “an agency action
under the APA, [this court] review[s] the administrative action
directly, according no particular deference to the judgment of
the [d]istrict [c]ourt.” In re Polar Bear Endangered Species
Act Listing, 709 F. 3d. 1, 8 (D.C. Cir. 2013). If an agency’s
                               11
decision not to prepare a SEIS turns on a “factual dispute the
resolution of which implicated substantial agency expertise,”
the court defers to the agency’s judgment. Marsh, 490 U.S. at
376 (internal citation and quotation marks omitted). The
Friends maintain the submitted Metrorail information
undermines conclusions in the FEIS, while FTA and Maryland
view the information as not significant with respect to either
environmental effects or the choice of alternative. “Because
analysis of the relevant documents requires a high level of
technical expertise, we must defer to the informed discretion of
the responsible federal agenc[y],” provided the “decision not to
[prepare a SEIS] was not arbitrary or capricious.” Id. at 377
(citations omitted); see id. n.23. In other words, the question is
whether FTA’s “decision was based on a consideration of the
relevant factors and whether there has been a clear error of
judgment.” Id. at 378 (quoting Citizens to Preserve Overton
Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)). “When
specialists express conflicting views, an agency must have
discretion to rely on the reasonable opinions of its own
qualified experts even if, as an original matter, a court might
find contrary views more persuasive.” Id. At the same time,
“in the context of reviewing a decision not to supplement an
EIS, courts should not automatically defer to the agency[] . . .
without carefully reviewing the record and satisfying
themselves that the agency has made a reasoned decision based
on its evaluation of the significance — or lack of significance
— of the new information.” Id.

     Consistent with this standard of review, central to our
resolution of the challenges to the order requiring the
preparation of a SEIS is FTA’s Scenarios Report, which
assesses the impact of five hypothetical scenarios of future
Metrorail ridership decline on the Purple Line’s ridership. In
the most optimistic scenario of “near-term rebound,” Metrorail
ridership declines through 2017, but after completion of safety
                                12
and reliability improvements, ridership returns to its prior
growth path from 2018 through 2040, the study’s cutoff date.
FTA Scenarios Report, at 3. In the second scenario, Metrorail
ridership increases from 2018 through 2040, but at a slower
rate. Id. In the third scenario, Metrorail ridership stagnates
between 2018 and 2040. Id. In the fourth scenario, Metrorail
ridership declines through 2040 at the same rate it has for the
past decade. Id. In the fifth scenario, Metrorail ceases to exist,
resulting in no transfers to or from the Purple Line. Id. at 4.

     With respect to the transportation-related impacts of
Metrorail decline on the Purple Line, FTA acknowledged that
in the fifth scenario the light rail option would no longer satisfy
one of the Purple Line’s three purposes, namely, improving
connectivity to Metrorail. Id. at 7. Nonetheless, FTA
determined:

        This would not affect the choice between alternatives,
        however, because no alternative would be capable of
        meeting that [purpose], as it relies on the existence of
        the Metrorail system. Moreover, the corresponding
        increases in roadway congestion would amplify the
        extent to which the [light rail] project meets the [other,
        non-Metrorail-related purposes of the Purple Line],
        making [light rail] still the best able to meet [the Purple
        Line’s] overall Purpose and Need, even under this
        highly unlikely scenario.

Id.

    Separately, FTA determined with respect to environmental
impacts that none of the five scenarios would “affect the
[construction-related environmental] footprint” of the Purple
Line. Id. at 4–5. Indeed, were the Purple Line to reduce its
frequency of service, its energy use and consequent operational
                              13
environmental impact would also decrease. Id. at 5. Therefore,
FTA concluded under its SEIS regulation, 23 C.F.R.
§ 771.130(a)(2), that the Friends’ information on Metrorail
ridership decline does not present “significant . . . new
information” with respect to the Purple Line’s purposes or
environmental impact that was not already “evaluated in the
[F]EIS.” Id. at 7.

     This determination would appear to be precisely the type
of judgment “implicat[ing] substantial agency expertise” to
which the court owes deference. See Marsh, 490 U.S. at 376–
77. The Friends contend, however, that FTA erred as a matter
of law because it should have applied the CEQ SEIS regulation
rather than FTA’s own regulation, noting a textual difference
between them. Compare 40 C.F.R. § 1502.9(c)(1)(ii) (CEQ
regulation) with 23 C.F.R. § 771.130(a)(2) (FTA regulation).
The Friends view the CEQ regulation as substantially broader,
requiring a SEIS in a greater range of circumstances. See
Appellee Br. at 38–41. Their focus on the textual difference is
not implausible. For example, if an agency received “new
information” that seriously undermined a project’s rationale,
thereby making environmentally friendlier alternatives more
attractive, then under the CEQ regulation, the Friends suggest,
that information is “relevant to environmental concerns and
bear[s] on the proposed action or its impacts,” thereby
requiring preparation of a SEIS. 40 C.F.R. § 1502.9(c)(1)(ii).
By contrast, under the FTA regulation, if that new information
did not also reveal some new environmental impact “not
evaluated in the [F]EIS,” then, they suggest, no SEIS would be
required. 23 C.F.R. § 771.130(a)(2). The Friends, therefore,
urge that even if its Metrorail ridership and safety information
did not reveal an environmental impact of a kind not previously
addressed in the FEIS, it was surely “relevant” to the Purple
Line’s environmental impact and “bear[s] on the proposed
action” because it makes the bus rapid transit and other
                               14
alternatives more attractive. Appellee Br. at 40. They maintain
that the district court properly ordered the preparation of a
SEIS. Id. at 40–41.

     The Friends have overread the effect of the textual
difference between the two regulations. As interpreted by the
Supreme Court, NEPA requires the preparation of a SEIS
where new information “will affect the quality of the human
environment in a significant manner or to a significant extent
not already considered.” Marsh, 490 U.S. at 373–74
(emphasis added). Over the course of a long-running project,
new information will arise that affects, in some way, the
analysis contained in a prior FEIS. NEPA does not require
agencies to needlessly repeat their environmental impact
analyses every time such information comes to light. Rather, a
SEIS must be prepared only where new information “provides
a seriously different picture of the environmental landscape.”
Nat’l Comm. for the New River v. FERC, 373 F.3d 1323, 1330
(D.C. Cir. 2004) (emphasis added).

     So understood, regardless of whether the CEQ or FTA
regulation applies, FTA and Maryland reasonably explained
why the Friends’ Metrorail information does not require
preparation of a SEIS. Not only does that information not
adversely affect the Purple Line’s environmental impact in an
absolute sense — the construction and operational footprint
would remain the same — neither does it have relative
environmental or transportation effects that would alter
Maryland’s selection of light rail over bus rapid transit or other
alternatives. FTA determined that the Metrorail information
offered no basis to distinguish the alternatives on
environmental grounds: Each alternative “would have similar
alignment characteristics” and thus similar “impacts on parks,
wetlands, historic properties, residential and business
properties, and other environmentally sensitive sites.” DEIS,
                                15
ch. 6, at 6. Given that the alternatives were rough equivalents
with regard to their environmental impacts, Maryland
concluded that “[a] reduction in Metrorail ridership, resulting
in a reduction in Purple Line ridership, would not cause any
increase or decrease in the relative environmental impacts of
the [bus rapid transit] and light rail alternatives.” Md.
Ridership Assessment, at 31; see also id. at 33–34.

     Furthermore, the Metrorail information offered no reason
for Maryland to reconsider the transportation reasons for
selecting its preferred alternative. Even if Metrorail ceased to
exist — an extreme and highly unlikely scenario given its
centrality to transportation in the greater Washington
metropolitan area — light rail would still provide faster (and
higher-capacity) east–west connections between major
Maryland activity centers in Montgomery and Prince George’s
counties than would other alternatives, like bus rapid transit.
See Md. Ridership Assessment, at 32. Light rail also would
promote new economic opportunities in the underserved low-
income and minority communities located between those
centers, and provide better connections to non-Metrorail
regional transit options, including the MARC train, the Amtrak
railroad, and local bus routes. See FTA Scenarios Report, at 6;
FEIS, ch. 1, at 1. And in contrast to bus rapid transit, light rail
would help reduce roadway congestion in a region with a fast-
growing population and economy. See ROD, at 3; FEIS, app.
A, at 19–20; see also Md. Ridership Assessment, at 7–8, 32.
FTA and Maryland, therefore, could reasonably conclude that
the Metrorail information submitted by the Friends does not
present any new environmental impacts, whether absolute or
relative, that were “significant” enough to require preparation
of a SEIS.         40 C.F.R. § 1502.9(c)(1)(ii); 23 C.F.R.
§ 771.130(a)(2).
                               16
     The Friends resist this conclusion on an additional ground,
pointing to Alaska Wilderness Recreation and Tourism
Association v. Morrison, 67 F.3d 723 (9th Cir. 1995). There,
the Ninth Circuit required the agency to complete a SEIS in
light of significantly changed conditions, namely, the
cancellation of a long-term contract upon which the agency’s
chosen alternative depended. Id. at 728–30. No analogous
situation exists here. Alaska Wilderness involved a basic
change that undercut the rationale upon which the agency
action depended. By contrast, even with reduced Metrorail
ridership, a light rail Purple Line still meets its Metrorail-
connection purpose as well as or better than the other
alternatives, and still meets its non-Metrorail-related purposes.

     To the extent the district court faulted Maryland and FTA
for failing to respond to the Friends’ three declarations
questioning and raising methodological concerns regarding
FTA’s ridership numbers in the FEIS, the court’s analysis is
flawed. Friends of the Capital Crescent Trail v. FTA, 253 F.
Supp. 3d 296, 301–03 (D.D.C. May 22, 2017). The district
court analogized to Public Employees for Environmental
Responsibility v. Hopper, 827 F.3d 1077 (D.C. Cir. 2016),
where an agency’s post-remand determination not to prepare a
SEIS was vacated because it had ignored and excluded data
submitted by the plaintiffs. Id. at 1089–90. That is not what
happened here. FTA and Maryland both referred to and
discussed the views in the declarations. See FTA 2016 Letter,
at 3; Md. 2015 Letter, at 9–10. Further, FTA had previously
explained its assumptions in predicting Purple Line ridership,
which the Friends’ declarants criticized without offering
ridership numbers of their own. See DEIS, Travel Demand
Forecasting Technical Report; FEIS, Travel Forecasts Results
Technical Report. In these circumstances, treatment of the
three declarations as “late-filed comments” was appropriate.
Md. 2015 Letter, at 9–10. In addition, FTA’s response to the
                               17
Friends’ subsequent declarations criticizing its measurement of
future Metrorail ridership was reasonable. See FTA Scenarios
Report. Agencies are not always required to give “point-by-
point responses” to every objection raised. Cf. Am. Forest &
Paper Ass’n, Inc. v. EPA, 294 F.3d 113, 116 n.3 (D.C. Cir.
2002). FTA and Maryland explained how they measured
Metrorail ridership and its impact on the Purple Line. See FTA
Scenarios Report, at 2–3; Md. Ridership Assessment, at 10–20.
Absent more than mere disagreement about methodological
choice, FTA’s responsive explanation “is entitled to deference
from this court.” Cmtys. Against Runway Expansion, Inc. v.
FAA, 355 F.3d 678, 689 (D.C. Cir. 2004).

     In sum, FTA and Maryland’s explanation of why the
Metrorail problems identified by the Friends did not require
preparation of a SEIS satisfies the CEQ and FTA regulations
on supplementation, this court’s precedent, and Marsh’s “rule
of reason,” 490 U.S. at 373–74, the overarching principle
governing judicial review of NEPA. Because NEPA “does not
mandate particular results,” the court’s role is to ensure that
agencies consider all significant and reasonably foreseeable
environmental impacts. Robertson, 490 U.S. at 350. Assuming
that NEPA requires a SEIS where new information justifies
reconsideration of a more environmentally favorable
alternative, on this record the court cannot say that the Friends’
Metrorail information constitutes such new information. At
most it partially called into question one of the Purple Line’s
purposes. It did not call into question the entirety of the Purple
Line, or the choice of light rail over other alternatives, or the
Purple Line’s environmental impact — or at least FTA was
entitled to so conclude. FTA and Maryland sufficiently
examined the impact of Metrorail issues on the Purple Line’s
three purposes, and reasonably concluded that Metrorail
problems would not change the project’s preferred alternative,
grounding that conclusion on an assessment of five ridership
                               18
scenarios. These circumstances warrant deference by the court
to FTA’s (and Maryland’s) reasonable, fact-intensive,
technical determination that preparation of a SEIS was not
required. Accordingly, we reverse the order requiring FTA to
prepare a SEIS.



     Separate from the Metrorail-related SEIS issue, the district
court granted partial summary judgment to FTA on the
Friends’ other environmental challenges to the Purple Line
FEIS. Friends of the Capital Crescent Trail v. FTA, 255 F.
Supp. 3d 60 (D.D.C. June 9, 2017). The Friends now appeal
three of the district court’s rulings, contending that the
alternatives analysis in the FEIS violates NEPA, as does its
indirect effects analysis, and that Maryland’s elimination of the
“green track” mitigation technique necessitates preparation of
a SEIS. We agree with the district court that the Friends’
challenges to the sufficiency of the FEIS lack merit. See
Defenders of Wildlife, 849 F.3d at 1082,


    Although the DEIS compared eight project alternatives,
the FEIS for the Purple Line compared only two: Maryland’s
“locally preferred” light rail alternative and the “no-build”
option (i.e., taking no action and assuming all planned and in-
progress local projects are completed). See 40 C.F.R.
§ 1502.14(d). In the Friends’ view, the comparison in the FEIS
of only two starkly different alternatives precluded a
meaningful analysis and was therefore insufficient.

    NEPA requires a detailed, meaningful alternatives
analysis. See 42 U.S.C. §§ 4332(C)(iii), (E). The CEQ
regulations, in turn, require agencies to “[r]igorously explore
and objectively evaluate all reasonable alternatives, and for
                              19
alternatives which were eliminated from detailed study, [to]
briefly discuss the reasons for their having been eliminated.”
40 C.F.R. § 1502.14(a) (emphasis added). Further, the FTA
NEPA regulations require the FEIS to “identify the preferred
alternative and evaluate all reasonable alternatives
considered.” 23 C.F.R. § 771.125(a)(1) (emphasis added); see
also id. § 771.111(f).

     The reasonableness of the analysis of project alternatives
in a FEIS is resolved not by any particular number of
alternatives considered, but by the nature of the underlying
agency action. See Citizens Against Burlington, Inc. v. Busey,
938 F.2d 190, 196 (D.C. Cir. 1991). For some agency actions,
the FEIS itself should consider a broad range of reasonable
alternatives. See, e.g., Union Neighbors United, Inc. v. Jewell,
831 F.3d 564, 576–77 (D.C. Cir. 2016). But the NEPA process
adopted by FTA and Maryland for the Purple Line — an
enormously complex project involving coordination between
multiple government and private actors — fulfilled NEPA’s
purposes.      As the FEIS explained, Maryland initially
considered numerous alternatives, evaluating them for their
effectiveness in meeting project goals, engineering feasibility,
cost, public support, and environmental impact. See FEIS, ch.
2, at 4. Alternatives “not considered reasonable” were
“eliminated from further consideration.” Id. The eight
alternatives that met the reasonableness standard were
evaluated in the DEIS at a range of investment levels. Id. at 5–
12. Following further study, Maryland chose the light rail
option as its locally preferred alternative. Id. at 12–18. That
choice narrowed FTA’s role: Its ultimate decision was to
decide whether or not to fund the preferred alternative. The
FEIS therefore focused on comparing light rail and the “no-
build” option.
                              20
     This “funneling approach” adopted by Maryland and FTA,
narrowing alternatives over a period of years, was in accord
with NEPA’s “rule of reason,” Marsh, 490 U.S. at 373–74, and
common sense: Agencies need not reanalyze alternatives
previously rejected, particularly when an earlier analysis of
numerous reasonable alternatives was incorporated into the
final analysis and the agency has considered and responded to
public comment favoring other alternatives. The alternatives
analysis contained in the FEIS was sufficient under NEPA.
The FEIS permissibly summarizes and expressly incorporates
the analysis of eight alternatives contained in the DEIS,
identifies the alternatives considered throughout the “New
Starts” process, details the methodology used to compare
alternatives, and explains the reasons light rail was chosen by
Maryland. See FEIS, ch. 2. It then compares the light rail and
“no-build” alternatives. See id. ch. 3 (comparing transportation
effects); id. ch. 4 (comparing environmental impacts and
presenting mitigation measures); id. ch. 9 (evaluating
alternatives). The FEIS also includes FTA’s earlier responses
to comments on the DEIS’s alternatives analysis. See id. app.
A. Requiring more detail on rejected alternatives would
elevate form over function. The process undertaken fulfilled
NEPA’s purpose to identify and analyze project alternatives, to
make that analysis available for public comment, and to
respond to those comments in a manner that explained the
preferred alternative, thereby promoting reasoned, well-
considered decisionmaking. See, e.g., Sierra Club v. U.S.
Dep’t of Energy, 867 F.3d 189, 196 (D.C. Cir. 2017) (citations
omitted).


     The Friends’ challenge to the adequacy of the FEIS’s
examination of the Purple Line’s indirect environmental
effects, see 40 C.F.R. §§ 1502.16(a), (b), is similarly
unavailing. In the Friends’ view, FTA failed to analyze
                               21
adequately the impact of Purple Line-induced economic
development on local water quality and wildlife or on the
socioeconomic makeup of local communities.

      Under FTA’s regulations, “indirect effects” are those
“caused by the action and are later in time or farther removed
in distance, but are still reasonably foreseeable”; they include
“growth inducing effects and other effects related to induced
changes in the pattern of land use, population density or growth
rate, and related effects on air and water and other natural
systems, including ecosystems.” 40 C.F.R. § 1508.8(b). The
required indirect effects analysis is thus limited to what is
reasonably foreseeable, “with reasonable being the operative
word.” Sierra Club, 867 F.3d at 198. “[B]aseless speculation
is unhelpful,” id., and agencies “need not foresee the
unforeseeable,” Del. Riverkeeper Network v. FERC, 753 F.3d
1304, 1310 (D.C. Cir. 2014). Still, agencies must “fulfill [their]
duties to the fullest extent possible” with the information
available. Id.

     The analysis of indirect effects addressed in Chapter 7 of
the FEIS meets this standard. That chapter defines the area of
analysis as “a reasonable walking distance around station areas
of approximately one-half-mile,” and identifies twelve urban
light rail stations where the Purple Line would likely induce
economic development. FEIS, ch. 7, at 2–6. It uses local land
use and zoning plans to describe possible economic
development at these stations to the cutoff year 2040. Id. at 6–
18. Cautioning that development plans may change for myriad
market- and regulation-related reasons, the FEIS describes
existing and reasonably foreseeable future projects that could
have environmental and socioeconomic effects in areas
surrounding the Purple Line Stations. Id. This includes a
discussion of water quality and stormwater drainage issues.
For example, with respect to Coquelin Run, a stream near a
                               22
proposed Purple Line station in Chevy Chase, Maryland, the
FEIS states that “any negative impact to water quality from the
increased development [surrounding the station] would be
avoided through the requirements of state and federal water
quality regulations and the stated intent of the community to
restore” the stream, as shown in local planning documents. Id.
at 11. The FEIS also acknowledges the potential for increased
property values and discusses the potential socioeconomic
effects at each station — including residential and commercial
displacement, housing stock changes, business migration, and
changes to neighborhood character.              Id. at 11–18.
Additionally, in Chapter 4, it considers environmental justice
issues and impacts on poor and minority communities. Id. ch.
4, at 143–69. Because national, state, and local politico-
economic factors affect these kinds of issues, FTA explains that
“[t]he degree to which the Purple Line would affect . . .
property values would be subjective and difficult to quantify.”
ROD, at 96; see also FEIS, ch. 4, at 166–67.

     The Friends rely on Sierra Club v. FERC, 867 F.3d 1357
(D.C. Cir. 2017). There, the court invalidated an indirect
effects analysis because the agency had technical and
contractual information on “how much gas the pipelines
[would] transport” to specific power plants, and so could have
estimated with some precision the level of greenhouse gas
emissions produced by those power plants. Id. at 1371–74.
The court also recognized that “in some cases quantification
may not be feasible.” id. at 1374, and this is such a case. Local
land use planning documents are inherently less concrete than
numerical estimates based on pipeline capacity and contractual
usage commitments. FTA discussed Purple Line-induced
indirect effects based on local planning and zoning documents
while acknowledging the limits of its prediction. Even
assuming the indirect effects analysis could “be[] more
thorough”, City of Alexandria v. Slater, 198 F.3d 862, 869–70
                               23
(D.C. Cir. 1999), the Friends have not identified a critical flaw
or glaring hole that would inhibit NEPA’s information-
promoting and accountability goals. See Robertson, 490 U.S.
at 348–49.


     Likewise unpersuasive is the Friends’ challenge to FTA’s
decision to abandon its commitment to use a “green track”
mitigation measure. In responding to public comments, FTA
stated in the ROD that the Purple Line “will use” green track
in certain locations, in which vegetation would be planted
along the light rail route to reduce impervious surfaces, limit
stormwater runoff, and provide aesthetic benefits. ROD,
attach. C, at 91, 113; see FEIS, ch. 2, at 29. Subsequently,
Maryland’s newly-elected Governor conditioned the State’s
continued approval of the Purple Line on cost-cutting changes,
including using other trackside mitigation measures such as
crushed stone instead of green track. In the Friends’ view, this
was a significant change that required preparation of a SEIS to
reevaluate the Purple Line’s stormwater effects.

     Although breaking a promise to use green track mitigation
may present a political issue, the Friends fail to show the
change is legally significant enough to require preparation of a
SEIS. Friends of the Capital Crescent Trail v. FTA, 255 F.
Supp. 3d 60, 68–69 (D.D.C. June 9, 2017). Use of green track
as a mitigation measure is hardly a central piece of the Purple
Line, and FTA could reasonably conclude its elimination does
not present a “seriously” different picture of environmental
impacts that would require preparation of a SEIS. See Nat’l
Comm. for the New River, 373 F.3d at 1330. State
environmental and stormwater standards will apply regardless
of whether green track or another stormwater mitigation
measure is used, and to that extent the environmental impact is
the same. See Overview of Maryland Stormwater Management
                               24
Requirements and [Maryland’s] Approach to Stormwater
Compliance for the Purple Line (Dec. 2015).

      National Wildlife Federation v. Marsh, 721 F.2d 767
(11th Cir. 1983), illustrates the point. There, the agency
revised its mitigation plan to consist of planting 200 acres of
“green tree reservoirs” (i.e., wooded areas that are seasonally
flooded to provide wildlife habitats) and adopting an “intense
wildlife management” plan. Id. at 772–73, 782–83. The
Eleventh Circuit concluded this was a “change in the character
of the land itself,” and therefore required preparation of a SEIS.
Id. at 783. Unlike those revisions, which “envision[ed] a
change in the types of activities to be undertaken on the land,”
id., there is no analogous basic change to the Purple Line
project or its environmental effects.



     Finally, as to the district court’s order vacating the ROD
pending completion of a SEIS, see Friends of the Capital
Crescent Trail v. FTA, 200 F. Supp. 3d 248, 254 (D.D.C. Aug.
3, 2016), our holdings that a SEIS was not required and that the
FEIS challenges lack merit mean the vacatur was error. The
court, therefore, need not address the parties’ contentions
regarding the validity or not of vacatur.

    Accordingly, we reverse the grant of partial summary
judgment to the Friends requiring the preparation of a SEIS and
vacating the ROD, and we affirm the grant of partial summary
judgment to FTA on the Friends’ challenges to the FEIS.